Citation Nr: 1425892	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing.
 
2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1970 to January 1978. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2009 rating decision issued by the RO in Portland, Oregon.

The Veteran testified at a Board hearing before the undersigned in September 2012.  The Board remanded for additional development in September 2013.

In the September 2013 remand, the Board referred a pending claim for a temporary total disability rating based on total knee replacement surgery performed on the Veteran's service-connected right knee.  38 C.F.R. § 19.9(b) (2013).  Review of the Veteran's claims file does not reflect any action by the RO on this claim.  Accordingly, the Board again REFERS the claim for a temporary total rating due to the surgery for the service-connected right knee disability to the RO for appropriate action.  Id.  


FINDINGS OF FACT

1.  The Veteran is permanently and totally disabled due to service-connected disabilities.

2.  The Veteran's service-connected right knee and lumbar spine disability with bilateral radiculopathy are productive of loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2002); 38 C.F.R. § 3.809 (2013).

2.  The claim of entitlement to a special home adaptation grant is moot.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if, in relevant part, a veteran is entitled to compensation for permanent and total service-connected disability due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b)(1) (2013).  During the pendency of this appeal, revisions to 38 C.F.R. § 3.809 were made, effective October 25, 2010, and December 3, 2013, which are not relevant to this appeal.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010); see also 78 Fed. Reg. 72,573-76 (December 3, 2013).  

The Board observes that the RO relied on 38 C.F.R. § 3.350 to define "loss of use" of the lower extremities in the course of deciding these claims.  See, e.g., June 2010 Statement of the Case; see also April 2014 Supplemental Statement of the Case.  That regulation implements the "loss of use" standards pertaining to special monthly compensation under 38 U.S.C.A. § 1114.  38 C.F.R. § 3.350 (2013).  This case is under 38 U.S.C.A. § 2101.  38 C.F.R. § 3.809 (2013).  The Board concludes that the RO applied the incorrect standard in deciding this claim.  

For the purposes of the instant appeal, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).

The Veteran is service-connected for chronic lumbosacral strain with degenerative disc disease with bilateral lower extremity radiculopathy, right knee instability and limitation of motion status post knee injury, mild instability and degenerative arthritis of the left knee, chronic tibia periostitis, bilateral varicose veins, and a scar of the right side of the face.  The Veteran has been in receipt of a total disability rating due to individual unemployability since March 22, 1996.  See 38 C.F.R. § 4.16 (2013).

The Veteran underwent VA joints and neurological examinations in July 2009.  During the joints examination, the Veteran reported bilateral knee pain, greater on the right, secondary to multiple falls.  July 2009 VA joints examination report at 1.  The Veteran also described occasion sharp back pain followed by collapsing of primarily the right knee and imbalance to the left lower extremity.  Id.  The examination report notes an antalgic gait with poor propulsion, the constant use of a cane, abnormal shoe wear patterns, standing limited to 15-30 minutes, and walking limited to a quarter mile.  Id. at 3-4.  The Veteran demonstrated improved control of the right knee with a brace.  Id. at 12.  The examiner opined that the Veteran's service-connected lumbar spine disability with bilateral radiculopathy "most likely precludes locomotion without the aid of braces, crutches, canes, or a wheelchair," noting that the use of a right knee brace and a cane improved the Veteran's balance and control of his gait.  During a VA neurological examination conducted on the same day as the joints examination, the examiner similarly noted that the Veteran's chronic radiculopathy as likely as not "contribute" to his lower extremity problems requiring a brace on the right knee and using a cane for ambulation.  July 2009 VA neurological examination report at 2.

On remand by the Board, the Veteran was provided a November 2013 VA examination.  The examiner indicated that the Veteran could not ambulate without the use of a cane due to his service-connected disabilities.  November 2013 VA examination report at 1.  The examination report indicates that the Veteran used a brace on his service-connected right knee constantly and used a cane due to his service-connected back disability constantly.  Id. at 7.  

In light of the uniform assessments that the Veteran's service-connected disabilities impair both lower extremities and require the regular and constant use of a cane and a right knee brace for locomotion, the Board finds that the record is at least in equipoise that the Veteran is permanently and totally disabled due to service-connected disabilities and that the Veteran's service-connected disabilities are productive of loss of use of both extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The criteria for a certificate of eligibility for specially adapted housing are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A special home adaptation grant is available only if a Veteran is not entitled to the more substantial benefit of the certificate of eligibility for assistance in acquiring specially adapted housing.  See 38 C.F.R. § 3.809a(a) (2013).  The Board's grant of specially adapted housing benefits renders the Veteran ineligible for a special home adaptation grant as a matter of law.  Id.  The Veteran's claim for a special home adaptation grant is therefore moot and must be dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002); see also Mintz v. Brown, 6 Vet. App. 277, 283 (1994) (the Board lacks jurisdiction to review a case if no benefit would accrue to the claimant).


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is granted.

The appeal regarding entitlement to a special home adaptation grant is dismissed.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


